Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment Application filed 07.08.2019. Accordingly claims 8, 9, 17, 22-25 have been canceled, and claims 1-7, 10-16, and 18-21 have been amended. Therefore, claims 1-7, 10-16, and 18-21 remain pending in this application.
Information Disclosure Statement

3.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statement (IDS) dated 07.08.2019 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Oath/Declaration

4.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-7, 10-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/046,755 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The mapping of Exemplary Claim 1 of the immediate application to Exemplary Claim 1 of the copending application follows:

Immediate Application
Copending Application
Claim 1:  (Currently Amended) A cartridge for liquid treatment of a human or animal body comprising a cartridge which is shaped as a U or a hoop and having an internal container containing liquid treatment joined to one or a plurality of nozzles projecting through the wall of the cartridge inwards from the cartridge towards the centre of the U or hoop having means to apply increased or reduced pressure to the container, said increased or decreased pressure expelling liquid treatment through the one or a plurality of nozzles.
Claim 1: A drug or medical treatment dispenser for spraying a fluid drug or medical treatment onto a body part comprising apertures in a hoop, C- or U-structure from which apertures the fluid may be sprayed onto a body part placed in the dispenser, and in which the apertures are connected to a source of fluid to be dispensed under pressure through a manifold, and having one or a plurality of tubes connecting the manifold to the apertures.



7.	Claims 1-7, 10-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,500,026. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

The mapping of Exemplary Claim 1 of the immediate application to Exemplary Claim 1 of the patent follows:

Immediate Application
Patent No.: 10,500,026
Claim 1:  (Currently Amended) A cartridge for liquid treatment of a human or animal body comprising a cartridge which is shaped as a U or a hoop and having an internal container containing liquid treatment joined to one or a plurality of nozzles projecting through the wall of the cartridge inwards from the cartridge towards the centre of the U or hoop having means to apply increased or reduced pressure to the container, said increased or decreased pressure expelling liquid treatment through the one or a plurality of nozzles.
Claim 1: A drug or medical treatment dispenser for application of a drug or medical treatment in a fluid to a body part, the dispenser comprising: a hoop or a pair of pivoted together semi-circular arms configured to at least partially surround the body part and comprising at least one groove and at least one tube inset in the groove(s); the tube(s) comprising one or more apertures directed towards a center of the hoop or of the semi-circular arms, from which aperture(s) the drug or treatment in the fluid may be sprayed onto the body part placed in the hoop or the semi-circular arms of the dispenser; a pump comprising an inlet and an outlet; a manifold through which the aperture(s) are connected by the tube(s) to the outlet of the pump; a container configured to contain the drug or medical treatment and connected to the inlet of the pump.


Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms has been reviewed and considered.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687




























GA/Primary Examiner, Art Unit 3627